RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0359p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                   X
                               Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                    -
                                                    -
                                                    -
                                                        No. 05-6129
          v.
                                                    ,
                                                     >
 LARRY W. CARTER,                                   -
                            Defendant-Appellant. -
                                                   N
                      Appeal from the United States District Court
                   for the Western District of Tennessee at Jackson.
                  No. 01-10034—James D. Todd, Chief District Judge.
                                      Argued: July 25, 2006
                            Decided and Filed: September 18, 2006
                    Before: MOORE, CLAY, and GRIFFIN, Circuit Judges.
                                       _________________
                                           COUNSEL
ARGUED: Richard C. Strong, OFFICE OF THE FEDERAL PUBLIC DEFENDER FOR THE
WESTERN DISTRICT OF TENNESSEE, Memphis, Tennessee, for Appellant. Richard Leigh
Grinalds, ASSISTANT UNITED STATES ATTORNEY, Jackson, Tennessee, for Appellee.
ON BRIEF: M. Dianne Smothers, OFFICE OF THE FEDERAL PUBLIC DEFENDER FOR THE
WESTERN DISTRICT OF TENNESSEE, Memphis, Tennessee, for Appellant. James W. Powell,
ASSISTANT UNITED STATES ATTORNEY, Jackson, Tennessee, for Appellee.
        MOORE, J., delivered the opinion of the court, in which CLAY, J., joined. GRIFFIN, J. (p.
8), delivered a separate opinion concurring in the result.
                                       _________________
                                           OPINION
                                       _________________
       KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Larry W. Carter appeals
the imposition of a special supervised-release condition mandating sex-offender treatment. Carter
challenges the condition on the ground that it is not reasonably related to either his instant
conviction of being a felon in possession of a firearm or his convictions for sex offenses committed
in 1988. Carter also challenges one aspect of the treatment program — polygraph testing — on the
ground that it violates his Fifth Amendment privilege against compelled self-incrimination.
        Because Carter’s instant conviction is not a sex offense and Carter’s prior convictions are
either too remote in time or not clearly sexual in nature, we VACATE the special condition. We

                                                 1
No. 05-6129             United States v. Carter                                                           Page 2


instruct the district court on REMAND to determine whether Carter’s 2004 stalking conviction is
sexual in nature and therefore provides an independent basis for the special condition. This
resolution makes it unnecessary to address the Fifth Amendment challenge.
                                            I. BACKGROUND
        In 2001, Carter pleaded guilty to being a convicted felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After the sentence initially imposed was reversed
for reasons not relevant here, see United States v. Carter, 60 F. App’x 601 (6th Cir. 2003) (per
curiam) (unpublished opinion), Carter was resentenced in 2003 to thirty months’ imprisonment and
three years’ supervised release. The sentence included the following special condition of supervised
release: “The defendant shall participate as directed in a program of mental health treatment
approved by the Probation Officer.” Joint Appendix (“J.A.”) at 15 (Judgment at 4). Carter’s
supervised-release term commenced on September 19, 2003.
        On September 29, 2004, Carter admitted to violating the standard supervised-release
conditions barring him from committing another crime or associating with a convicted felon without
his probation officer’s permission. The district court revoked Carter’s supervised release and
imposed a sentence of twelve months’ imprisonment and two years’ supervised release. The district
court reimposed the same supervised-release conditions, including the special condition of mental-
health treatment quoted above.
       In May 2005, the government petitioned the district court to modify the special condition.
The proposed new condition provided:
        The defendant shall participate as directed in a program of mental health treatment,
        including a sexual offender treatment program and evaluation, as approved by the
        Probation Officer. The defendant shall abide by the rules, requirements, and
        conditions of the treatment program, including submitting to polygraph testing, to
        aid in the treatment and supervision process.
J.A. at 25 (Petition for Warrant or Summons for Offender Under Supervision). Carter filed an
objection on the ground that the modified condition was inconsistent with the statutory requirements
governing the imposition of special supervised-release conditions. At the subsequent hearing on the
modification petition, Carter objected on Fifth Amendment grounds to the portion of the condition
mandating polygraph1 testing. After the hearing, the district court granted the government’s
modification petition. Carter now appeals.
                                               II. ANALYSIS
A. Standard of Review
        We review the imposition of a supervised-release condition for abuse of discretion. United
States v. Ritter, 118 F.3d 502, 504 (6th Cir. 1997). “Abuse of discretion is defined as a definite and
firm conviction that the trial court committed a clear error of judgment. A district court abuses its

        1
          The modification ordered by the district court was worded slightly differently than that proposed by the
government:
         The defendant shall participate as directed in a program of mental health treatment, including a sexual
         offender treatment program and evaluation as approved by the Probation Officer. The defendant shall
         abide by the rules, requirements, and conditions of the treatment program, including submitting to
         polygraph testing, to aid in the treatment and supervision process approved by the Probation Officer.
J.A. at 29 (Order Granting Pet. to Modify Conditions of Release). These minor differences are insignificant and
therefore have no bearing on our analysis.
No. 05-6129               United States v. Carter                                                                Page 3


discretion when it relies on clearly erroneous findings of fact, or when it improperly applies the law
or uses an erroneous legal standard.” United States ex rel. A+ Homecare, Inc. v. Medshares Mgmt.
Group, Inc., 400 F.3d 428, 450 (6th Cir.) (internal quotation marks omitted), cert. denied, — U.S.
—, 126 S. Ct. 797 (2005).
B. Sex Offender Treatment
         We review the imposition of a special condition of supervised release along two dimensions.
One dimension is procedural: “‘The [district] court, at the time of sentencing, [must] state in open
court the reasons for its imposition of the particular sentence,’ including its rationale for mandating
special conditions of supervised release.”2 United States v. Kingsley, 241 F.3d 828, 836 (6th Cir.)
(quoting 18 U.S.C. § 3553(c)), cert. denied, 534 U.S. 859 (2001). Carter does not challenge the
procedural aspect of the imposition of the special condition, and in any event the district court did
in fact state its reasons at the modification hearing.
        Carter’s attack is instead directed at the second, substantive dimension along which we
review special supervised-release conditions. We have said, “This Circuit mandates that where a
condition of supervised release is reasonably related to the dual goals of probation, the rehabilitation
of the defendant and the protection of the public, it must be upheld.” United States v. Bortels, 962
F.2d 558, 560 (6th Cir. 1992) (per curiam). This statement was an oversimplification, as the
statutory requirements are actually  more detailed. A sentencing court may impose a non-mandatory
condition of supervised release3 only if it meets three requirements. First, the condition must be
“reasonably related to” several sentencing factors. 18 U.S.C. § 3583(d)(1). These factors are “the
nature and circumstances of the offense and the history and characteristics of the defendant” and
“the need for the sentence imposed . . . to afford adequate deterrence to criminal conduct; . . . to
protect the public from further crimes of the defendant; and . . . to provide the defendant with needed
educational or vocational training, medical care or other correctional treatment in the most effective
manner.” 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D). Second, the condition must “involve[] no greater
deprivation of liberty than is reasonably necessary for” several sentencing purposes. 18 U.S.C.
§ 3583(d)(2). These purposes are “to afford adequate deterrence to criminal conduct; . . . to protect
the public from further crimes of the defendant; and . . . to provide the defendant with needed
educational or vocational training, medical care or other correctional treatment in the most effective
manner.” 18 U.S.C. § 3553(a)(2)(B)-(D). Third, the condition must be “consistent with any
pertinent policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d)(3). See
Kingsley,  241 F.3d at 836-37 (reviewing these detailed requirements); Ritter, 118 F.3d at 504
(same).4 Because they are written in the conjunctive, a condition must satisfy all three requirements.
See 18 U.S.C. § 3583(d)(1)-(3). However, a condition need not satisfy every single factor and


         2
         A district court’s failure to explain its reasons for imposing a special condition will be deemed harmless error,
however, if such reasons are clear from the record. United States v. Berridge, 74 F.3d 113, 119 (6th Cir. 1996).
         3
         The district court may choose from among most of the conditions enumerated in 18 U.S.C. § 3563(b) or
impose “any other condition it considers to be appropriate.” 18 U.S.C. § 3583(d).
         4
         These three requirements are also encapsulated in the following Guidelines policy statement:
        The court may impose other conditions of supervised release to the extent that such conditions (1) are
        reasonably related to (A) the nature and circumstances of the offense and the history and
        characteristics of the defendant; (B) the need for the sentence imposed to afford adequate deterrence
        to criminal conduct; (C) the need to protect the public from further crimes of the defendant; and
        (D) the need to provide the defendant with needed educational or vocational training, medical care,
        or other correctional treatment in the most effective manner; and (2) involve no greater deprivation
        of liberty than is reasonably necessary for the purposes set forth above and are consistent with any
        pertinent policy statements issued by the Sentencing Commission.
U.S. SENTENCING GUIDELINES MANUAL (U.S.S.G.) § 5D1.3(b) (2003).
No. 05-6129               United States v. Carter                                                                Page 4


purpose within each of the first two requirements. See United States v. Johnson, 998 F.2d 696, 699
(9th Cir. 1993).
        Carter basically argues that the special condition is not “reasonably related” to either “the
nature and circumstances of the offense” or “the history and characteristics of the defendant,” 18
U.S.C. §§ 3553(a)(1), 3583(d)(1), and therefore constitutes a “greater deprivation of liberty than is
reasonably necessary,” id. § 3583(d)(2), to achieve the sentencing purposes of deterrence, protection
of the public, and rehabilitation of the defendant, id. § 3553(a)(2)(B)-(D).5 We first address whether
the special condition is reasonably related to “the nature and circumstances of the offense,” id.
§ 3553(a)(1), which in this case is being a felon in possession of a firearm. Of course, the offense
on its face has nothing to do with sex. See 18 U.S.C. § 922(g)(1). Moreover, being a felon in
possession of a firearm is not a sex offense as defined by the Guidelines for purposes of supervised
release. See U.S. SENTENCING GUIDELINES MANUAL § 5D1.2 cmt. n.1 (2003). Finally, being a felon
in possession is no more sexual in nature than other offenses that courts have concluded are not
reasonably related to sex-offender conditions. See United States v. Scott, 270 F.3d 632, 636 (8th Cir.
2001) (explaining that sex-offender conditions “bear no reasonable relationship to” the crime of
armed bank robbery); United States v. T.M., 330 F.3d 1235, 1237, 1240 (9th Cir. 2003) (implying
that sex-offender conditions did “not relate to the offense” of conspiracy to distribute and possess
marijuana). Cf. United States v. Modena, 302 F.3d 626, 629, 636 (6th Cir. 2002) (where drug- and
alcohol-related conditions were imposed, observing that “[n]either alcohol nor drug use played a role
in [the instant] crime” of conspiracy to defraud the United States), cert. denied, 537 U.S. 1145
(2003). Thus, we conclude that Carter is correct that a sex-offender-treatment condition is not
reasonably related to being a felon in possession of a firearm. Indeed, the government concedes as
much. Appellee Br. at 4.
        We next address whether the special condition is reasonably related to “the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). In actuality, our inquiry is whether the
special condition is reasonably related to Carter’s criminal history, as the government has offered
no evidence of other “characteristics of the defendant.” When explaining its decision to modify the
special condition, the district court relied on sex offenses that Carter committed in 1988:
         [G]iven the defendant’s presentence report, which contains a conviction in 1988 for
         rape during a burglary and a conviction of assault with intent to commit rape and an
         attempt to commit a felony which had some similarity to the other offenses, it seems
         to me that [the special condition] could have been ordered at the initial sentencing
         on the supervised release violation. Given the defendant’s history of convictions for
         sexual offenses, I could have ordered at the time that he participate in a sexual
         offender treatment evaluation and program. And since I could have ordered it at that
         time, I can order it today without any further hearing.
J.A. at 38 (Hr’g Tr. at 9); see also J.A. at 51-53 (2001 Presentence Investigation Report at 6-8).
Before this court, the government defends the special condition on the basis of both the 1988
offenses and Carter’s guilty plea to a Tennessee charge of stalking in 2004, just months before the
modification hearing. Appellee Br. at 6, 9; J.A. at 19 (Pet. on Probation and Supervised Release,


         5
            Carter’s brief might be read to include the independent argument that the imposition of the special condition
is not “consistent with any pertinent policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d)(3).
This argument relies on (1) the fact that the pertinent Guidelines policy statement recommends a sex-offender-treatment
condition “[i]f the instant offense of conviction is a sex offense,” U.S.S.G. § 5D1.3(d)(7), and (2) the fact that being a
felon in possession of a firearm is not a sex offense, see id. § 5D1.2 cmt. n.1. However, the policy statement also
provides that special conditions “may otherwise be appropriate in particular cases.” Id. § 5D1.3(d). Therefore, the mere
fact that the instant offense is not a sex offense does not make the imposition of the special condition inconsistent with
the policy statement.
No. 05-6129               United States v. Carter                                                              Page 5


Memo. at 2).6 Thus, prior to assessing whether the special condition is reasonably related to
Carter’s criminal history, we must first decide which aspects of Carter’s criminal history are
relevant. If all that matters is the district court’s rationale, then our inquiry is limited to the 1988
offenses. If, on the other hand, Carter’s entire criminal history matters, then we may consider both
the 1988 offenses and the 2004 stalking conviction, even though the district court relied on only the
older offenses. The latter view is more consistent with our case law. See United States v. Berridge,
74 F.3d 113, 119 (6th Cir. 1996) (affirming a special condition, even though the district court did
not explain its reasons, where the justification was evident from the record).
        We first consider the 1988 offenses. There is no doubt that they were sexual in nature.
Carter argues, however, that these offenses were too remote in time to justify the imposition of a
sex-offender-treatment condition in 2005 (which is when the mental-health condition was modified
to a sex-offender condition). It appears that this is a matter of first impression in this circuit,7 so
Carter relies on the persuasive authority of decisions from other courts of appeals. The Eighth
Circuit vacated a number of sex-offender conditions that the district court justified on the basis of
a fifteen-year-old sex offense. As Judge Richard Arnold explained:
         [T]here is no evidence supporting the need for the special conditions in [this] case.
         [The defendant] was convicted of a sexual offense in 1986, but the “special
         conditions of sex offenders” had never been imposed on [him] prior to the 2001
         sentence. The government presented no evidence that [the defendant] has a
         propensity to commit any future sexual offenses, or that [he] has repeated this
         behavior in any way since his 1986 conviction. Therefore, the special conditions
         seem unlikely to serve the goals of deterrence or public safety, since the behavior on
         which the special conditions are based, though highly reprehensible, has ceased.
Scott, 270 F.3d at 636. The Ninth Circuit employed similar reasoning in vacating sex-offender
conditions imposed on the basis of even older convictions:
         The conditions imposed run afoul of the supervised release statute because there is
         no reasonable relationship between them and either deterrence, public protection or
         rehabilitation. . . . [The sex offenses] took place twenty and forty years ago
         respectively. Supervised release conditions predicated upon twenty-year-old
         incidents, without more, do not promote the goals of public protection and
         deterrence. The fact that [the defendant] has lived the last twenty years without
         committing a sex offense suggests that he no longer needs to be deterred or shielded
         from the public.
T.M., 330 F.3d at 1240 (citations omitted). See also United States v. Kent, 209 F.3d 1073, 1074,
1077 (8th Cir. 2000) (vacating a condition mandating psychological counseling where the last
instance of physical abuse was at least thirteen years prior to the sentencing hearing). We adopt the
persuasive reasoning of Scott, T.M., and Kent. We need not and do not decide precisely how much
time must elapse before a sex offense becomes too remote in time to be reasonably related to a sex-

         6
           The government informed the district court of the 2004 stalking conviction at the modification hearing. J.A.
at 37 (Hr’g Tr. at 8). As the passage quoted above makes clear, however, the district court did not rely on the 2004
stalking conviction in imposing the special condition, as it made no mention of the offense at all. Furthermore, the
allusion to the presentence report cannot be understood to incorporate the 2004 conviction because the report was
completed in 2001.
         7
           Contrary to Carter’s assertion, Modena is not quite on point. There, we vacated special conditions forbidding
the use of alcohol and mandating drug and alcohol testing and treatment where there was no evidence of substance abuse
whatsoever. Modena, 302 F.3d at 636. Therefore, we did not face the issue of whether otherwise relevant conduct was
too remote in time to “count” as the basis for a special condition.
No. 05-6129               United States v. Carter                                                                Page 6


offender condition, as the instant gap — Carter’s 1988 sex offenses occurred seventeen years before
the imposition of the sex-offender-treatment condition in 20058 — fits comfortably within the cases.
           We now turn to whether the special condition can be justified by the 2004 stalking
conviction. The statute under which Carter was convicted provided: “A person commits the offense
of stalking who intentionally and repeatedly follows or harasses another person in such a manner
as would cause that person to be in reasonable fear of 9being assaulted, suffering bodily injury or
death.” TENN. CODE ANN. § 39-17-315(a)(1) (2004). The language plainly encompasses both
sexual and nonsexual conduct.10 Thus, the mere fact of conviction is insufficient to establish that
Carter committed a recent sex offense. The question is whether Carter actually committed the
offense of stalking in a sexual manner. The government claims that he did. Appellee Br. at 6; see
also J.A. at 37 (Hr’g Tr. at 8) (“[T]here w[ere] clearly sexual overtones to the entire stalking incident
. . . .”). However, the evidence in the record of the stalking offense’s nature is sketchy at best. The
only mention of the offense in the record (other than the government’s bare assertions at the
modification hearing) is in the revocation petition completed by a probation officer. The conduct
underlying the stalking conviction is described as “an obscene telephone call [Carter] made to his
victim.” J.A. at 19 (Pet. on Probation and Supervised Release, Memo. at 2). The word “obscene”
is just as uninformative as the statutory definition of stalking: although an “obscene” telephone call
might be sexual in nature, it need not be.11 Thus, on the basis of the record before us, we cannot
conclude that the 2004 stalking charge justifies the special condition.



         8
           Noting that he was in prison for many of these seventeen years, the government argues that Carter should not
be fully credited for refraining from committing sex offenses during this period. To the extent that the government is
suggesting that Carter could not have committed sex offenses in prison even if he had wanted to, prison-violence studies
and the prison-violence cases regularly brought in the federal courts suggest otherwise. See, e.g., Hudson v. Palmer,
468 U.S. 517, 526 (1984); Farmer v. Brennan, 511 U.S. 825, 853 n.* (1994) (Blackmun, J., concurring); United States
v. Bailey, 444 U.S. 394, 421 (1980) (Blackmun, J., dissenting); McGhee v. Foltz, 852 F.2d 876, 880 (6th Cir. 1988).
Moreover, if Carter had committed a sex offense while in prison, there is little doubt that the government (appropriately)
would rely on it to support the imposition of a sex-offender condition. The government is not entitled to a one-way
ratchet wherein prison behavior may count against but not in favor of the defendant.
         9
          The statute has since been amended; it now provides: “‘Stalking’ means a willful course of conduct involving
repeated or continuing harassment of another individual that would cause a reasonable person to feel terrorized,
frightened, intimidated, threatened, harassed, or molested, and that actually causes the victim to feel terrorized,
frightened, intimidated, threatened, harassed, or molested[.]” TENN. CODE ANN. § 39-17-315(a)(4) (2005). Of course,
the relevant statute for present purposes is the one we quote in the text: the 2004 version in effect when Carter
committed the offense.
         10
            This point is confirmed when one compares the language of the 2004 statute to the prior (1994) version,
which provided: “A person commits the offense of stalking . . . [w]ho repeatedly follows or harasses another person with
the intent to place that person in reasonable fear of a sexual offense, bodily injury or death; and . . . [w]hose actions
would cause a reasonable person to suffer substantial emotional distress; and . . . [w]hose acts induce emotional distress
to that person.” TENN. CODE ANN. § 39-17-315(a)(1) (1994) (emphasis added). The disjunctive phrase “reasonable fear
of a sexual offense, bodily injury or death” demonstrates that the 1994 version encompassed both sexual and nonsexual
conduct. The 2004 version under which Carter was convicted replaced “a sexual offense” with “being assaulted,”
making the relevant phrase “reasonable fear of being assaulted, suffering bodily injury or death.” Thus, the 2004 statute
sweeps even wider than the 1994 version, which already reached both sexual and nonsexual conduct.
         11
            Obscenity is associated with sex in the First Amendment context, but it also has a more general meaning that
is not necessarily related to sex. See, e.g., BLACK’S LAW DICTIONARY (8th ed. 2004) (“Extremely offensive under
contemporary community standards of morality and decency; grossly repugnant to the generally accepted notions of what
is appropriate.”); OXFORD ENGLISH DICTIONARY (2d ed. 1989) (“1. Offensive to the senses, or to taste or refinement;
disgusting, repulsive, filthy, foul, abominable, loathsome.”); WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY
(1981) (“1 a : disgusting to the senses usu. because of some filthy, grotesque, or unnatural quality . . . . b : grossly
repugnant to the generally accepted notions of what is appropriate . . . .”).
No. 05-6129           United States v. Carter                                                 Page 7


        In sum, the sex-offender-treatment condition is not reasonably related to either the instant
offense of being a felon in possession of a firearm or Carter’s criminal history (as reflected in the
record). Thus, we vacate the special condition. We instruct the district court on remand to
determine whether the nature and circumstances of the 2004 stalking offense justify reimposition
of the special condition. We note that because the polygraph-testing requirement is part of the sex-
offender-treatment condition (rather than an independent condition), it is vacated along with the rest
of the condition. This result makes it unnecessary to reach Carter’s Fifth Amendment claim, and
we express no opinion on its merits.
                                       III. CONCLUSION
        For the reasons set forth above, we VACATE the special condition and REMAND for
further proceedings consistent with this opinion.
No. 05-6129           United States v. Carter                                                 Page 8


                                     _____________________
                                        CONCURRENCE
                                     _____________________
        GRIFFIN, Circuit Judge, concurring. I concur in the result reached by the majority, but, on
remand, I would not limit the discretion of the sentencing judge. I view it imprudent to establish a
bright-line rule regarding how remote in time a prior conviction must be before it is not reasonably
related to a district court’s sentencing calculations. However, I agree with the majority that on this
record, the government did not demonstrate, and the district court did not sufficiently explain, why,
if at all, Carter’s prior sex offenses were reasonably related to the imposition of the specific
condition of mental-health treatment seventeen years later.
        On remand, I would not preclude the sentencing judge from articulating reasons, if any, why
defendant’s 1988 rape and assault with intent to commit rape convictions, coupled with his current
character and propensities, warrant the special condition. In determining whether a district court
acted within its discretion by relying on prior sex-related convictions to justify the imposition of
special conditions, the inquiry is fact-specific and should be decided on a case-by-case basis. See,
e.g., United States v. Vinson, 147 F. App’x 763, 772-73 (10th Cir. 2005) (unpublished) (holding that
defendant, who was convicted of wire and mail fraud and subscribing to false tax return and who
had previously been convicted of a sex offense ten years earlier, could be required to participate in
sex offender and/or mental health treatment).
       For these reasons, I would not limit the discretion of the district court on remand.